Citation Nr: 1446394	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  08-34 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for aid and attendance or being housebound.

2.  Entitlement to an initial compensable evaluation for hypertension disability. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his brother



ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1961 to May 1965 and active duty for training from July 9, 1989, to August 8, 1989. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2010, the Veteran presented testimony in a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

In January 2011, the Board remanded the matter of entitlement to special monthly compensation based on the need of aid and attendance to the RO (via the Appeals Management Center (AMC)) for additional development. 

In a September 2014 Informal Brief Presentation, the Veteran's representative asserted that the Veteran is entitled to service connection for kidney disorder, heart disease and diabetes mellitus, all as secondary to the Veteran's service-connected hypertension.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

Initially, the Board notes that the Veteran has timely disagreed with the RO's October 2012 initial assignment of a noncompensable evaluation for his hypertension disability.  See November 2012 correspondence.  Under the circumstances, the record shows that the Veteran has effectively initiated an appeal of the October 2012 rating decision; therefore, issuance of an SOC is necessary with regard to the issue of entitlement to initial compensable evaluation for hypertension.  See 38 C.F.R. § 19.26 (2013); Manlincon v. West, 12 Vet. App. 238 (1999). 

In addition, the Veteran claims entitlement to special monthly compensation based on a need for aid and attendance or on account of being housebound.  The Board notes that the issues of service connection for kidney disorder, heart disease, and diabetes mellitus, all as secondary to service-connected hypertension, have been referred to the RO for appropriate action, as noted above.  In this regard, the Board notes that the Veteran's representative asserts that the Veteran has been in need of aid and assistance in large part because his kidney disorder requires him to under dialysis three times a week and his heart disease has contributed to his limited mobility. 

Because the determination of these issues may potentially impact the Veteran's special monthly compensation claim, the Board finds that a remand of this issue is appropriate pending the outcome of the Veteran's service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" on another, and that impact in turn "could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources," the two claims are inextricably intertwined); see also Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran and his representative, if any, with an SOC as to the issue of entitlement to initial compensable evaluation for hypertension.  The Veteran (and his representative) should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal pertaining to his claim to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2013).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

2.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.

3.  Adjudicate the Veteran's claims for entitlement to service connection for kidney disorder, heart disease, and diabetes mellitus, all as secondary to his service-connected hypertension.  

4.  After undertaking any additional development deemed appropriate, to include a VA examination to determine whether the Veteran requires aid and attendance because of his service-connected disabilities, re-adjudicate the issue for special monthly compensation for aid and attendance.   If the benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



